MEMORANDUM **
Orlando Alexander Allen, native and citizen of Jamaica, petitions pro se for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) decision denying his application for protection under the Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence, Zheng v. Ashcroft, 332 F.3d 1186, 1193 (9th Cir. 2003), and we deny in part and dismiss in part the petition for review.
Substantial evidence supports the IJ’s decision that Allen failed to establish eligibility for CAT. See Zheng, 332 F.3d at 1194.
We lack jurisdiction to review Allen’s due process claims regarding his hearing because he failed to raise them before the agency. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.